Case 2:18-cv-00548-JRG-RSP Document 161 Filed 03/18/20 Page 1 of 8 PageID #: 7751



                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF TEXAS
                                  MARSHALL DIVISION
   UNILOC 2017, LLC,                                    §
        Plaintiff,                                      §
                                                        §   CIVIL ACTION NOS. 2:18-cv-00548
   v.                                                   §   CIVIL ACTION NOS. 2:18-cv-00550
                                                        §   CIVIL ACTION NOS. 2:18-cv-00551
   GOOGLE LLC.,                                         §   CIVIL ACTION NOS. 2:18-cv-00552
       Defendant.                                       §
                                                            CIVIL ACTION NOS. 2:18-cv-00553
                                                        §
                                                        §       JURY TRIAL DEMANDED
                                                        §

                        JOINT SUBMISSION PURSUANT TO COURT’S
                              ORDER OF FEBRUARY 14, 2020

         On February 14, 2020, this Court sua sponte stayed the above-listed cases (“Wave 2

  Cases”) between the parties for 30 days (“Initial Stay”). See e.g., -553 Case, Dkt. 153. In the Order,

  the Court noted:

         Considering the Order issued by the Court of Appeals for the Federal Circuit on
         February 13, 2020 in In re Google LLC, Case No. 2019-126, 2020 WL 728165
         (Fed. Cir. Feb. 13, 2020), and in order to allow the parties and the Court to
         receive any further guidance that may come from action by the Court of Appeals
         on a timely request for rehearing banc.

  Id.

         The Court ordered the parties to “file a Joint Notice concerning the positions of the parties

  on further proceedings as soon as the stay expires.” Id. The Court subsequently extended the

  deadline to submit the Joint Notice until March 18, 2020. E.g., -553 Case, Dkt. 158 at 2.

         The parties agree that the stay should be continued for another sixty days to receive further

  guidance from the Federal Circuit in response to the recently filed petition for rehearing en banc

  in In re Google LLC, No. 2019-126 (Fed. Cir.). Upon the expiration of the sixty days, the parties



                                                    1
Case 2:18-cv-00548-JRG-RSP Document 161 Filed 03/18/20 Page 2 of 8 PageID #: 7752



  will file a Joint Notice concerning the positions of the parties on further proceedings as soon as

  the stay expires.



  Date: March 18, 2020                         /s/ James L. Etheridge
                                               James L. Etheridge
                                               Texas Bar No. 24059147
                                               Ryan S. Loveless
                                               Texas Bar No. 24036997
                                               Brett A. Mangrum
                                               Texas Bar No. 24065671
                                               Travis L. Richins
                                               Texas Bar No. 24061296
                                               Jeff Huang
                                               Brian M. Koide
                                               Etheridge Law Group, PLLC
                                               2600 E. Southlake Blvd., Suite 120 / 324
                                               Southlake, TX 76092
                                               Tel.: (817) 470-7249
                                               Fax: (817) 887-5950
                                               Jim@EtheridgeLaw.com
                                               Ryan@EtheridgeLaw.com
                                               Brett@EtheridgeLaw.com
                                               Travis@EtheridgeLaw.com
                                               JHuang@EtheridgeLaw.com
                                               Brian@EtheridgeLaw.com

                                               ATTORNEYS FOR PLAINTIFF

                                               By: /s/ Robert W. Unikel
                                               Robert W. Unikel
                                               robertunikel@paulhastings.com
                                               Michelle Marek Figueiredo (IL Bar #6297112)
                                               michellemarek@paulhastings.com
                                               Matthew Richard Lind (IL Bar #6327241)
                                               mattlind@paulhastings.com
                                               John A. Cotiguala (IL Bar #6311056)
                                               johncotiguala@paulhastings.com
                                               PAUL HASTINGS LLP
                                               71 South Wacker Dr., 45th Floor
                                               Chicago, IL 60606
                                               Telephone: (312) 499-6000


                                                  2
Case 2:18-cv-00548-JRG-RSP Document 161 Filed 03/18/20 Page 3 of 8 PageID #: 7753



                                     Facsimile: (312) 499-6100

                                     Elizabeth L. Brann (CA Bar #222873)
                                     elizabethbrann@paulhastings.com
                                     Ariell Nicole Bratton (CA Bar #317587)
                                     ariellbratton@paulhastings.com
                                     PAUL HASTINGS LLP
                                     4747 Executive Drive, 12th Floor
                                     San Diego, CA 92121
                                     Telephone: (858) 458-3000
                                     Facsimile: (858) 458-3005

                                     Robert Laurenzi (NY Bar #3024676)
                                     robertlaurenzi@paulhastings.com
                                     PAUL HASTINGS LLP
                                     200 Park Avenue, 26th Floor
                                     New York, NY 10166
                                     Telephone: (212) 318-6000
                                     Facsimile: (212) 318-6100

                                     Christopher W. Kennerly (TX Bar #795077)
                                     chriskennerly@paulhastings.com
                                     PAUL HASTINGS LLP
                                     1117 South California Avenue
                                     Palo Alto, CA 94304
                                     Telephone: (650) 320-1800
                                     Facsimile: (650) 320-1900

                                     Grant N. Margeson (CA Bar #299308)
                                     grantmargeson@paulhastings.com
                                     PAUL HASTINGS LLP
                                     101 California Street
                                     Forty-Eighth Floor
                                     San Francisco, California 94111
                                     Telephone: (415) 856-7000
                                     Facsimile: (415) 856-7100

                                     Michael E. Jones
                                     State Bar No. 10929400
                                     mikejones@potterminton.com
                                     E. Glenn Thames, Jr.
                                     State Bar No.00785097
                                     glennthames@potterminton.com
                                     Patrick C. Clutter


                                        3
Case 2:18-cv-00548-JRG-RSP Document 161 Filed 03/18/20 Page 4 of 8 PageID #: 7754



                                     State Bar No. 24036374
                                     patrickclutter@potterminton.com
                                     POTTER MINTON, P.C.
                                     110 N. College Ave., Suite 500
                                     Tyler, Texas 75702
                                     Telephone: (903) 597-8311
                                     Facsimile: (903) 593-0846

                                     Attorneys for Defendant Google LLC in
                                     2:18-cv-550, 2:18-cv-551

                                     By: /s/ Michael C. Hendershot
                                     Michael C. Hendershot
                                     Tharan G. Lanier
                                     JONES DAY
                                     1755 Embarcadero Road
                                     Palo Alto, CA 94303
                                     Tel: (650) 739-3940
                                     Fax: (650) 739-3900
                                     mhendershot@jonesday.com
                                     tglanier@jonesday.com

                                     Tracy A. Stitt
                                     tastitt@jonesday.com
                                     JONES DAY
                                     51 Louisiana Avenue NW
                                     Washington, DC 20001
                                     Telephone: (202) 879-3641

                                     Sanjiv P. Laud
                                     JONES DAY
                                     90 South Seventh Street
                                     Suite 4950
                                     Minneapolis, MN 55402
                                     Telephone: (612) 217-8879
                                     slaud@jonesday.com

                                     John D. Kinton (Calif. State Bar No. 203250)
                                     JONES DAY
                                     4655 Executive Drive
                                     Suite 1500
                                     San Diego, CA 92121
                                     Telephone: 858.314.1190
                                     Facsimile: 844.345.3178


                                        4
Case 2:18-cv-00548-JRG-RSP Document 161 Filed 03/18/20 Page 5 of 8 PageID #: 7755



                                     Email: jkinton@jonesday.com

                                     Michael E. Jones
                                     State Bar No. 10929400
                                     mikejones@potterminton.com
                                     E. Glenn Thames, Jr.
                                     State Bar No.00785097
                                     glennthames@potterminton.com
                                     Patrick C. Clutter
                                     State Bar No. 24036374
                                     patrickclutter@potterminton.com
                                     POTTER MINTON, P.C.
                                     110 N. College Ave., Suite 500
                                     Tyler, Texas 75702
                                     Tel: (903) 597-8311
                                     Fax: (903) 593-0846

                                     Attorneys for Defendant Google LLC in
                                     2:18-cv-552

                                     By: /s/ Michael A. Berta
                                     Michael A. Berta      (California Bar No. 194650)
                                     Michael.berta@arnoldporter.com
                                     Arnold & Porter, 10th Floor
                                     Three Embarcadero Center
                                     San Francisco, CA 94111-4024
                                     Tel: 415-471-3100
                                     Fax: 415-471-3400

                                     David Caine (California Bar No. 218074)
                                     David.Caine@arnoldporter.com
                                     Telephone: (650) 319-4710
                                     Bonnie Phan (California Bar No. 305574)
                                     Bonnie.Phan@arnoldporter.com
                                     Telephone: (650) 319-4543
                                     Michael Nguyen
                                     michael.nguyen@arnoldporter.com
                                     Telephone: (650) 319-4718
                                     ARNOLD & PORTER KAYE SCHOLER LLP
                                     3000 El Camino Real
                                     Five Palo Alto Square, Suite 500
                                     Palo Alto, CA 94306-3807




                                        5
Case 2:18-cv-00548-JRG-RSP Document 161 Filed 03/18/20 Page 6 of 8 PageID #: 7756



                                     Nicholas Lee (California Bar No. 259588)
                                     Nicholas.Lee@arnoldporter.com
                                     ARNOLD & PORTER KAYE SCHOLER LLP
                                     777 South Figueroa Street
                                     44th Floor
                                     Los Angeles, CA 90017-5844
                                     Telephone: (213) 243-4156

                                     Nicholas Nyemah (DC Bar No. 1005926)
                                     Nicholas.Nyemah@arnoldporter.com
                                     Telephone: (202) 942-6681
                                     Paul Margulies (DC Bar No. 1000297)
                                     Paul.Margulies@arnoldporter.com
                                     Telephone: (202) 942-6990
                                     ARNOLD & PORTER KAYE SCHOLER LLP
                                     601 Massachusetts Ave., NW
                                     Washington, DC 20001-3743

                                     Mark Samartino (Illinois No. 6313889)
                                     Mark.Samartino@arnoldporter.com
                                     ARNOLD & PORTER KAYE SCHOLER LLP
                                     70 West Madison Street, Suite 4200
                                     Chicago, IL 60602-4321
                                     Telephone: (312) 583-2437

                                     Michael E. Jones
                                     State Bar No. 10929400
                                     mikejones@potterminton.com
                                     E. Glenn Thames, Jr.
                                     State Bar No.00785097
                                     glennthames@potterminton.com
                                     Patrick C. Clutter
                                     State Bar No. 24036374
                                     patrickclutter@potterminton.com
                                     POTTER MINTON, P.C.
                                     110 N. College Ave., Suite 500
                                     Tyler, Texas 75702
                                     Tel: (903) 597-8311
                                     Fax: (903) 593-0846

                                     Attorneys for Defendant Google LLC in
                                     2:18-cv-548

                                     By: /s/ Charles K. Verhoeven


                                        6
Case 2:18-cv-00548-JRG-RSP Document 161 Filed 03/18/20 Page 7 of 8 PageID #: 7757



                                     David Perlson
                                     davidperlson@quinnemanuel.com
                                     Charles K. Verhoeven
                                     charlesverhoeven@quinnemanuel.com
                                     Jonathan Tse
                                     jonathantse@quinnemanuel.com
                                     David Doak
                                     daviddoak@quinnemanuel.com
                                     Antonio Sistos
                                     antoniosistos@quinnemanuel.com
                                     Quinn Emanuel Urquhart & Sullivan, LLP
                                     50 California St., 22nd Floor
                                     San Francisco, CA 94111
                                     Tel: 415-875-6344
                                     Fax: 415-875-6700

                                     Deepa Acharya
                                     deepaacharya@quinnemanuel.com
                                     Quinn Emanuel Urquhart & Sullivan, LLP
                                     1300 I Street NW, Suite 900 20005
                                     Washington, D.C. 20005-4107
                                     Tel: 202-538-8107
                                     Fax: 202-538-8100

                                     Michael E. Jones
                                     State Bar No. 10929400
                                     mikejones@potterminton.com
                                     Earl Glenn Thames, Jr.
                                     State Bar No.00785097
                                     glennthames@potterminton.com
                                     Patrick C. Clutter
                                     State Bar No. 24036374
                                     patrickclutter@potterminton.com
                                     POTTER MINTON, P.C.
                                     110 N. College Ave., Suite 500
                                     Tyler, Texas 75702
                                     Tel: (903) 597-8311
                                     Fax: (903) 593-0846

                                     Joseph Drayton
                                     NY Bar No. 2875318
                                     COOLEY LLP
                                     55 Hudson Yards



                                        7
Case 2:18-cv-00548-JRG-RSP Document 161 Filed 03/18/20 Page 8 of 8 PageID #: 7758



                                             New York, NY 10001-2157
                                             Tel: 212-479-6275
                                             Fax: 212-479-6275
                                             Email: jdrayton@cooley.com

                                             Attorneys for Defendant Google LLC in
                                             2:18-cv-553


                                 CERTIFICATE OF SERVICE

          I certify that on March 18, 2020, the foregoing document was served upon all counsel of
  record for the Defendant via the Court’s electronic filing system.


                                             /s/ James L. Etheridge
                                             James L. Etheridge




                                                8
